DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 6955986).
As to claim 1, Li teaches a structure (fig. 1) comprising: an interconnect-level dielectric layer (108/110/112) comprising a dielectric material and overlying a substrate (col. 4:21-32); and a metal interconnect structure (116/118) embedded in the interconnect-level dielectric layer and including a graded metallic alloy layer (116) and a metallic fill material portion (118, col. 5:15-29 and col. 6:7-15), wherein: the graded metallic alloy layer includes a graded metallic alloy of a first metallic material (tungsten or tantalum) and a second metallic material (copper) that is different from the first metallic material (col. 5:22-26); and an atomic concentration of the second metallic material increases with a distance from an interface between the graded metallic alloy and the interconnect-level dielectric layer (col. 3:40-47).
As to claim 2, Li further teaches the metallic fill material portion (118) contacts an inner sidewall of a vertically-extending portion of the graded metallic alloy layer (116, via portion of dual damascene structure within ILD 108) and contacts a top surface of a horizontally-extending portion of the graded metallic alloy layer (wider, line portion of dual damascene structure within ILD 112, fig. 1).
As to claim 3, Li further teaches the graded metallic alloy layer comprises an intermetallic alloy of the first metallic material and the second metallic material, and is free of nitrogen, oxygen, and carbon (col. 5:30-34).
As to claim 4, Li further teaches adhesion strength between the second metallic material (Cu) and a material of the metallic fill material portion (also Cu) is greater than adhesion strength between the first metallic material (Ta or Ti) and the material of the metallic fill material portion (Cu, inherent. The more Cu increases, the more lattice match with the Cu fill and the higher the adhesion strength); and the first metallic material provides greater diffusion blocking property for the material of the metallic fill material portion than the second metallic material provides for the material of the metallic fill material portion (also inherent. As Ti or Ta increases, the Cu can’t diffuse as easily).
As to claim 5, Li further teaches the first metallic material comprises at least one first elemental metal (Ta or Ti, col. 5:3-6); the second metallic material comprises at least one second elemental metal (Cu, col. 6:30-34); and the graded metallic alloy layer comprises an intermetallic alloy of the at least one first elemental metal and the at least one second elemental metal and is essentially free of any non-metallic material (col. 5:38-60).
As to claim 8, Li further teaches the metallic fill material portion comprises an elemental metal selected from Cu, Co, W, Ru, and Mo, or comprises a compound including Co, W, and P (col. 6:30-34).
As to claim 10, Li further teaches he metal interconnect structure comprises one of a metallic line structure, a metallic via structure, and an integrated metallic line and via structure (col. 4:21-22).
As to claim 11, Li teaches a structure (fig. 1) comprising: an interconnect-level dielectric layer 108/110/112) comprising a dielectric material and overlying a substrate (col. 4:21-32; and a metal interconnect structure (116/118) embedded in the interconnect-level dielectric layer and including a graded metallic alloy layer (116) and a metallic fill material portion (118) embedded in the graded metallic alloy layer col. 5:15-29 and col. 6:7-15, wherein the graded metallic alloy layer includes a graded metallic alloy of a first metallic material comprising at least one first elemental metal (Ta or Ti) and a second metallic material comprising at least one second elemental metal (Cu) that is different from the first metallic material, and is essentially free of nitrogen atoms (col. 5:22-26).
As to claim 12, Li further teaches the graded metallic alloy layer (116) comprises of the graded metallic alloy of the first metallic material and the second metallic material; and an atomic concentration of the second metallic material increases with a distance from an interface between the graded metallic alloy and the interconnect-level dielectric layer (col. 3:40-47).

Claim(s) 1, 6, 7, 13, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edelstein (US 2018/0053727).
As to claim 1, Edelstein teaches a structure (fig. 10) comprising: an interconnect-level dielectric layer (101) comprising a dielectric material and overlying a substrate ([0026]); and a metal interconnect structure (105’/109) embedded in the interconnect-level dielectric layer (101) and including a graded metallic alloy layer (105’) and a metallic fill material portion (109, [0032]), wherein: the graded metallic alloy layer includes a graded metallic alloy of a first metallic material (Ru) and a second metallic material (Co) that is different from the first metallic material ([0032]); and an atomic concentration of the second metallic material increases with a distance from an interface between the graded metallic alloy and the interconnect-level dielectric layer ([0032]).
As to claim 13, Edelstein teaches a method of forming a structure (fig. 10), comprising: forming an interconnect-level dielectric layer (101) comprising a dielectric material over a substrate ([0026]); forming a cavity in the interconnect-level dielectric layer ([0027]); depositing a graded metallic alloy layer (105’) including a graded metallic alloy of a first metallic material (Ru) and a second metallic material (Co) that is different from the first metallic material on surfaces of the cavity ([0032]), wherein an atomic concentration of the second metallic material increases with a distance within the graded metallic alloy from an interface between the graded metallic alloy and the interconnect-level dielectric layer ([0032]); depositing a metallic fill material (109) on the graded metallic alloy ([0034]); and removing portions of the metallic fill material and the graded metallic alloy from above the interconnect-level dielectric layer, wherein a metal interconnect structure including remaining portions of the metallic fill material and the graded metallic alloy is formed in the cavity ([0036]).
As to claims 6, 7, and 18, Edelstein teaches each of the at least one first elemental metal is selected from Ta, Ti, Ru, In, Zn, Mn, Zr, W, Mo, Os, Ir, Al, Fe, and Ni; and each of the at least one second elemental metal is selected from Co, Ru, Mn, Zn, Zr, W, Mo, Os, Ir, Al, Fe, and Ni ([0032]), the at least one first elemental metal is a first single elemental metal (Ru); the at least one second elemental metal is a second single elemental metal (Co); and the intermetallic alloy consists essentially of a binary alloy of the first single elemental metal and the second single elemental metal (RuCo, [0032]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
As to claim 13, Li method of forming a structure (fig. 1), comprising: forming an interconnect-level dielectric layer (108/112) comprising a dielectric material over a substrate (col. 4:21-32); forming a cavity in the interconnect-level dielectric layer (not explicitly taught but very obvious that a trench needs to be formed in order to perform a dual damascene process); depositing a graded metallic alloy layer (116) including a graded metallic alloy of a first metallic material (Ta or Ti) and a second metallic material (Cu) that is different from the first metallic material on surfaces of the cavity (col. 5:30-60), wherein an atomic concentration of the second metallic material increases with a distance within the graded metallic alloy from an interface between the graded metallic alloy and the interconnect-level dielectric layer (col. 3:41-47); depositing a metallic fill material (118) on the graded metallic alloy (116, col. 6:26-34); and removing portions of the metallic fill material and the graded metallic alloy from above the interconnect-level dielectric layer, wherein a metal interconnect structure including remaining portions of the metallic fill material and the graded metallic alloy is formed in the cavity (Fig. 1, obvious to perform a CMP process to planarize the deposited films).
As to claim 17, Li further teaches he first metallic material comprises at least one first elemental metal (col. 5:3-5); and the second metallic material comprises at least one second elemental metal (col. 6:6:30-34).
As to claims 9 and 19, Li further teaches the graded metallic alloy layer has a thickness in a range from 0.3 nm to 5 nm (col. 5:25-26). Li is silent on the atomic concentration percent. However, Li does teach a grading from Ti/Ta to an alloy (col. 5:38-60 and col. 6:26-34). Thus, it is obvious that eventually the atomic concentration ratio claimed will be met. 
As to claim 20, Li further teaches the cavity comprises a line cavity, a via cavity, or an integrated line and via cavity; and the metal interconnect structure comprises one of a metallic line structure, a metallic via structure, and an integrated metallic line and via structure (col. 4:21-22).

Allowable Subject Matter
Claims 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach a simultaneous deposition process (claims 14-16). Both Li and Edelstein teach an alternating ALD or PVD process. The elemental first and second materials are not deposited in a simultaneous manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
10/21/22